Case: 14-60123      Document: 00512951286         Page: 1    Date Filed: 02/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 14-60123
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       February 27, 2015
                                                                           Lyle W. Cayce
JOSE ARREOLA-VILLA,                                                             Clerk


                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 069 559


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Jose Arreola-Villa, a native and citizen of Mexico, petitions for review of
a decision by the Board of Immigration Appeals (BIA) dismissing his appeal of
an immigration judge’s order that he was subject to removal and was not
eligible for cancellation of removal because he had been convicted of a crime
involving moral turpitude for which a sentence of one year or longer could be
imposed. He contends that his prior conviction does not bar his eligibility for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60123    Document: 00512951286     Page: 2   Date Filed: 02/27/2015


                                 No. 14-60123

cancellation of removal under 8 U.S.C. § 1229b(b)(1)(C), which provides that a
nonpermanent resident may be eligible for cancellation of removal if he has not
been convicted of an offense under three statutes, including 8 U.S.C.
§ 1227(a)(2). He argues that § 1229b(b)(1)(C) should be interpreted to include
all of the immigration-related elements in the three statutes and that the BIA
improperly concluded that only language regarding the criminal offense
determines whether an offense is “under” one of the three statutes.
      We previously have rejected arguments virtually identical to those made
by Arreola-Villa. In Nino v. Holder, 690 F.3d 691, 697-98 (5th Cir. 2012), we
held that the plain language of § 1229b(b)(1)(C) unambiguously refers to the
elements of the offenses set forth in the three statutes and does not refer to
any aspects of immigration law. In light of our holding in Nino, Arreola-Villa’s
argument that § 1229b(b)(1)(C) should be read to include aspects of
immigration law and his contention that the BIA wrongly interpreted the
statute by reaching a contrary determination are effectively foreclosed.
      Accordingly, the petition for review is DENIED.




                                       2